                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


MELVIN VAUGHN,
                                                  Civil No. 18-1266(JRT/HB)
                       Petitioner,

v.
                                                   ORDER ON REPORT
WARDEN R. MARQUES,                               AND RECOMMENDATION

                      Respondent.

       Melvin Vaughn, #23991-047, Federal Prison Camp, P.O. Box 8000,
       Bradford, PA 16701, pro se petitioner.

       Erin M Secord, Assistant United States Attorney, UNITED STATES
       ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600,
       Minneapolis, MN 55415, for respondent.

       United States Magistrate Judge Hildy Bowbeer filed a Report and

Recommendation on May 15, 2019. No objections have been filed to the Report and

Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1. The Report and Recommendation is ADOPTED;

       2. Petitioner Melvin Vaughn’s Petition for a Writ of Habeas Corpus Under

         28 U.S.C. § 2241, Doc. No. 1, is DENIED; and

       3. This action is DISMISSED WITH PREJUDICE.
        LET JUDGMENT BE ENTERED ACCORDINGLY.

DATED: June 13, 2019
at Minneapolis, Minnesota            s/John R. Tunheim
                                      JOHN R. TUNHEIM
                                          Chief Judge
                                   United States District Court
